  Case 17-37272       Doc 31  Filed 01/18/19 Entered 01/22/19 10:01:47               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                          )               BK No.: 17-37272
MARSHA A. KERR,                                 )
                                                )               Chapter: 7
                                                )
                                                                Honorable Pamela S. Hollis
                                                )
                                                )
                 Debtor(s)                      )
                 ORDER AUTHORIZING FIRST AND FINAL APPLICATION OF
           THE LAW OFFICES OF ZANE L. ZIELINSKI, P.C. FOR ALLOWANCE OF
                                  COMPENSATION AND EXPENSES
         THIS MATTER COMING ON TO BE HEARD upon the First Interim Application of Law
Offices of Zane L. Zielinski, P.C. for Allowance of Compensation and Reimbursement of Expenses;
shortened notice having been given to all creditors that timely filed claims; the Court having heard from
all interested parties and being fully advised in the premises; and the Court having jurisdiction over this
core proceeding;

  IT IS HEREBY ORDERED THAT:

   1. The Law Offices of Zane L. Zielinski, P.C. is hereby allowed reasonable compensation for actual,
necessary legal services in the amount of $1,295;

   2. The Law Offices of Zane L. Zielinski, P.C is hereby allowed reimbursement of actual, necessary
expenses in the amount of $0.00; and

  3. Zane L. Zielinski, not individually, but as Chapter 7 Trustee of the bankruptcy estate of
MARSHA A. KERR, is hereby authorized to pay $1,295 to The Law Offices of Zane L. Zielinski, P.C.

  4. Notice of this Application is deemed sufficient and no further notice is required.

                                                           Enter:


                                                                    Honorable Pamela S. Hollis
Dated: January 18, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Zane L. Zielinski (6278776)
 THE LAW OFFICE OF
      ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 d. 773-877-3191
 f. 815-846-8516
 e. trustee@zanezielinski.com
